Title: To Thomas Jefferson from H.P. Van Bibber, 25 December 1824
From: Van Bibber, H.P.
To: Jefferson, Thomas

Respected Sir North End Va  Decr 25th 1824In our Republic great men become so identified with the nation that they are too much regarded as public property which subjects them to many intrusions which must prove truly disagreable—& from these circumstances I have felt extremely diffident & unwilling to trespass on your valuable & important time—Being totally unacquainted in your vicinity & having always looked to you as the head & soul of our University which is about to rear its majestic head under your benign auspices I have taken the liberty to enquire if its operations will be commenced with the month of February & if the necessary text books are adopted & the qualifications necessary fixed on to enter the several classes & if any other rules & regulations are adopted & if so to request a copy of the same or some information on the subject—The lower counties of Va have long looked forward to the opening of this institution as constituting a new epoch in our history & of course  a most auspicious one—Many of neighbours & friends are now ready to partake of the benefits expected to be conferred & on their account as well as of a Brother whom I wish to enter at its commencement has caused me to make the above enquiry—Be pleased to accept the assurances of the highest respect & consideration from SirYr Obdt SertH P. Van Bibber